Citation Nr: 1759417	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the hands and feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  


FINDING OF FACT

The Veteran's peripheral neuropathy of the hands and feet is reasonably shown to be etiologically related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Secondary service connection for peripheral neuropathy of the hands and feet is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  As this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on the matters; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are silent for complaints or findings pertaining to neuropathy of the hands or feet.  

VA outpatient treatment records show that in September 2010 an electromyogram (EMG) of the upper extremities found axonal sensory polyneuropathy.  The next day, it was noted that a nerve conduction study documented polyneuropathy, consistent with diabetic neuropathy.

On November 2010 VA diabetes mellitus examination, it was noted that the Veteran did not have diabetic peripheral neuropathy.

On November 2010 VA diabetic peripheral neuropathy examination, it was noted that the Veteran had smoked 2 packs a day for 40 years.  The examiner stated that literature showed that diabetics who smoke are at a three times higher risk for developing peripheral neuropathy.  The diagnosis was possible peripheral neuropathy.  The examiner noted that the Veteran was able to feel the monofilament on all extremities, except the right fifth digit had a dull sensation.  She noted that vibratory sensations were normal throughout the upper and lower extremities.  She opined that the Veteran's peripheral neuropathy was more due to his excessive tobacco use for 40 years and less due to diabetes.  She noted that diabetes was diagnosed early and his A1C was only 6.4.  Peripheral neuropathy was diagnosed in 2010, and she opined that the interval from the diagnosis of diabetes was insufficient to support a nexus; she observed further that diabetic complications begin to manifest "within at least 10 years after diagnosis".  

An EMG of the lower extremities at a VA facility In November 2017, showed axonal sensory and motor polyneuropathy, consistent with diabetic peripheral neuropathy. 

Service connection is in effect for diabetes mellitus with hyperlipidemia. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

Peripheral neuropathy was not manifested in, and is not shown to be directly related to, the Veteran's active service.  He alleges that it is secondary to his service-connected diabetes.

There is conflicting evidence in the record regarding the etiology of the Veteran's peripheral neuropathy.  On November 2010 examination the examiner opined, in essence, that the peripheral neuropathy was more due to excessive smoking than to diabetes.  The rationale for the opinion provided is inconsistent with a denial based on facts shown, as the Veteran's peripheral neuropathy was first manifested about five years after his diagnosis of diabetes mellitus (which is within the 10 year interval following the diagnosis of diabetes when she indicated complications of diabetes generally begin to appear); instead it tends to support a grant of the benefit sought . 

Diagnostic studies including nerve conduction studies in 2010 and an EMG in November 2017 have been interpreted as showing polyneuropathy consistent with diabetic peripheral neuropathy.  The Board notes that applying the reasoning by the 2010 VA examiner to the facts of this case (but not the conclusion) suggests that the Veteran's peripheral neuropathy of the extremities is indeed secondary to his service-connected diabetes mellitus (which is not facially inconsistent with the suggestion that smoking may have accelerated the onset of the neuropathy or amplified the manifestations).. Resolving remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), the Board finds that service connection for peripheral neuropathy of the hands and feet as secondary to his service connected diabetes is warranted.  


ORDER

Service connection for peripheral neuropathy of the hands and feet is warranted.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


